DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on June 14, 2022 and June 15, 2022 have been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 112

Previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph to Claims 1-8 are withdrawn in view of Applicant’s amendment filed on 07/01/2022 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mangat et al. (U.S. Pub. No. 2017/0064240).

Regarding claim 1, Mangat et al. discloses an information distribution apparatus comprising:
a user information receiving unit (considered as network-accessible computer 124B and/or sporting event information source 124A)  configured to receive user information from user devices that respective users have, the user information including user-captured images captured by the respective user devices and positional information of the user devices measured by the respective user devices, and user IDs of the users (see paragraphs 0034, 0046-0049, 0052, fig. 4 (402); for example, unique RFID chips embedded in one or more parts of the player’s uniform together with the position trackers 202 may generate player-position data 203 indicating a multi-dimensional position for each of the plurality of players participating in the sporting event.  The auxiliary information may associate specific identities (e.g., player name, player number) with individual players participating in the sporting event);
a positional relation calculation unit configured to calculate positional relation between the users based on the positional information (see paragraph 0064, fig. 4 (402); receive player-position data indicating a multi-dimensional position for each of a plurality of players participating in a sporting event);
a user specifying unit configured to specify at least one user, as a specific user, from a plurality of pieces of user information (see paragraph 0066 and fig. 4(404));
an other user extraction unit configured to extract other users other than the specific user based on the positional relation, wherein the other users are present near the specific user (see paragraph 0057; identifying one or more notable players among other plurality of players);
a related user group information generation unit configured to generate related user group information in which positional information of the user device of the specific user is associated with user-captured images, wherein the user captured images of the related user group information have been captured by each of the user devices of the other users (see paragraphs 0067, 0073-0079, 0089-0090 and fig. 4 (406); figs 5-6; viewing team game as a map display in various positions) and  
a distribution unit configured to distribute the related user group information to a communication terminal (see paragraph 0063 and fig. 4(408); sending the client-readable data package to the client computing device. The client computing device may take any suitable form, such as a game console, smartphone, tablet, laptop computer, desktop computer, media player, cable box, etc.).

Regarding claim 7, claim 7 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claim 8, claim 8 is rejected for the same reason set forth in the rejection of claim 1.


Regarding claim 3, Mangat et al. discloses everything claimed as applied above (see claim 1).  Mangat et al. discloses wherein the related user group information generation unit generates related user group positional information in a form in which the positional information of the user and the positional information of the other users can be displayed as symbols (see paragraph 0073, fig. 5; Players shown in FIG. 5 are represented by “O”'s for offensive players, and “X”'s for defensive players).

Regarding claim 4, Mangat et al. discloses everything claimed as applied above (see claim 1).  Mangat et al. discloses wherein the other user extraction unit further comprises a captured user determination unit configured to determine whether or not the specific user is being captured in each of the user-captured images (see paragraph 0089 and fig. 6(606)), and 
the other user extraction unit extracts the other users based on whether or not the specific user is being captured in each of the user-captured images (see paragraph 0089 and fig. 6(606)).

Regarding claim 5, Mangat et al. discloses everything claimed as applied above (see claim 4).  Mangat et al. discloses wherein, when it is determined that the specific user has been captured, the distribution unit externally distributes the images of the specific user that have been captured (see paragraph 0089).

Regarding claim 6, Mangat et al. discloses everything claimed as applied above (see claim 1).  Mangat et al. discloses wherein the user specifying unit comprises a specific user ID information receiving unit configured to receive specific user ID information from an external communication terminal (see paragraph 0052, 0066).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Boyle 			U.S. Patent No. 11,412,171
McCoy		U.S. Pub. No. 2015/0116501
Kerluke		U.S Pub. No. 2016/0098941
Wieczorek 		U.S. Patent No. 8,662,975
Ikeda			U.S. Patent No. 11,025,808
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 24, 2022.